Peters, J.
(concurring in part and dissenting in part). I agree with the majority’s dismissal of the charge of scheme to defraud and that such determination warrants the reversal of that part of the order of restitution which directs defendant to make certain payments to insurance companies. We part company, however, on the discretionary issue of remand.
Upon our modification of the judgment, there remains a conviction on two misdemeanor counts of a failure to file corporate tax returns. Supreme Court, having sentenced defendant upon his felony conviction to 120 days of imprisonment plus four years and eight months of probation, proceeded to sentence him to 60 days in jail for his first failure to file and 120 days for his second, to be served concurrently with the felony sentence. While the majority believes that it is appropriate to simply reduce the sentence imposed by the amount designated for the felony conviction, I “cannot say that the court was not influenced by the fact it had just sentenced defendant for the crime of [scheme to defraud in the first degree]” (People v Lopez, 58 AD2d 516, 517; see, People v Jackson, 140 AD2d 458, 459-460, lv denied 72 NY2d 919). For this reason, I would vacate the sentence imposed by Supreme Court and remit for resentencing on the remaining counts (see, CPL 470.20 [3]).
Ordered that the judgment is modified, on the law, by reversing so much thereof as found defendant guilty of the crime of scheme to defraud in the first degree as well as that part of the order of restitution related thereto; said count of the indictment is dismissed and matter remitted to the Supreme Court for further proceedings pursuant to CPL 460.50 (5); and, as so modified, affirmed.